—Order, Supreme Court, Bronx County (Stanley Green, J.), entered December 14, 1994, which denied plaintiff’s motion to amend the complaint, unanimously affirmed, without costs.
The motion was properly denied as plaintiffs’ proposed amended complaint lacks the specificity required to state a cause of action for fraud (CPLR 3016 [b]; see, Bank Leumi Trust Co. v D’Evori Inti., 163 AD2d 26, 28). We note, however, that the relief plaintiff seeks, essentially an accounting of contingent fee cases in which the subject partnership had been retained prior to its December 31, 1986 dissolution, is cognizable under the fourth cause of action of the original complaint as pleaded and states a viable claim (Raymond v Brimberg, 99 AD2d 988, 989; Shandell v Katz, 217 AD2d 472). Concur—Ellerin, J. P., Ross, Nardelli and Tom, JJ.